Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

           DETAILED ACTION
	
1.	This action is in response to the amendment and argument field on 11 February 2022.
2.	Claims 6-7 and 23 have been cancelled. 
3.	Claims 1-5, 8-22 and 24-25 remain Pending and rejected.

             Responses to the Argument

4.	The applicant’s arguments filed on 11 February 2022 are moot in view of new ground of rejection rendered.

  Claim Rejections - 35 USC § 103
	
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-22 and 24-25 are rejected under 35 U.S.C §103 as being unpatentable over Bowman et al. (CN Publication No. 108701076), hereinafter Bowman and in view of Doerk et al. (US Publication No. 20160092137), hereinafter Doerk.  

Regarding claim 1:
reading a data block stored in a remote storage (Bowman, page 5, “retrieving the data block from the data file available in the node device”).
generating a hash tag from a hash of the read data block (Bowman, page 11, paragraph 3).
observing an identifier of the read data block (Bowman, page 5, paragraph 1-2). 
retrieving a stored hash tag associated the read data block identifier (Bowman, page 3, paragraph 2).
comparing the generated hash tag with the stored hash tag; and (Bowman, page 12, paragraph 2).
Bowman does not explicitly suggest, sending the read data block to a local data device after determining that the read data block is valid through the hash tag comparison; however, in a same field of endeavor Doerk discloses this limitation (Doerk, ¶28, 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of generating hash tag of Bowman with the method of integrity check disclosed in Doerk, to de-duplicate data, stated by Doerk at para.23.

Regarding claim 2:
further comprising storing a data block identifier with a hash tag, wherein the data block identifier is associated with

Regarding claim 3:
wherein the data block identifier is a block address provided by a file system of a local data device that provides the data block to be stored (Bowman, page 12, paragraph 2).

Regarding claim 4:
wherein the hash tag is stored in a local memory (Bowman, page 3, paragraph 2).  

Regarding claim 5:
further comprising: receiving, by the local data device, a first data block; generating, by the local data device, a first hash tag from a cryptographic hash 2 ACTIVE 60161486v5App. Ser. No.: 16/417,839Attorney Docket No.: 141452.201201/US and an identifier of the first data block; storing the first hash tag in the local data device; and writing the first data block to the remote storage (Bowman, page 19, paragraph 3).

Regarding claim 8:
wherein the hash tag is generated by an encryption appliance (Bowman, page 41, lines 1-2). 

Regarding claim 9:
wherein the hash tag is stored in local memory of the encryption appliance (Bowman, page 41, paragraph 3).

Regarding claim 10:
wherein the remote storage is a first remote storage, and wherein storing the hash tag comprises sending the hash tag over a network to a second remote storage to be stored in memory (Bowman, page 25, paragraph 6).
 
Regarding claim 11:
wherein comparing the generated hash to the stored hash tag comprises retrieving the hash tag from the second remote storage (Bowman, page 54, paragraph 4).

Regarding claim 12:
generating, by a local data device, a first hash tag from a cryptographic hash and an identifier of a data block received by the local data device (Bowman, page 12, paragraph 2, page 19, paragraph 2, 5).
storing the first hash tag in the local data device (Bowman, page 3, paragraph 2).
Bowman does not explicitly suggest, writing the data block to a remote storage; however, in a same field of endeavor Doerk discloses this limitation (Doerk, ¶22).
reading the data block stored in the remote storage (Bowman, page 5, “retrieving the data block from the data file available in the node device”).
generating a second hash tag from the read data block (Bowman, page 11, paragraph 3).
observing the identifier of the read data block (Bowman, page 5, paragraph 1-2). 
 retrieving the stored first hash tag using the identifier that is associated with the stored first hash tag (Bowman, page 3, paragraph 2).
comparing the second hash tag with the first hash tag (Bowman, page 12, paragraph 2).
Bowman does not explicitly suggest, sending the read data block to a local data device after determining that the read data block is valid through the hash tag comparison; however, in a same field of endeavor Doerk discloses this limitation (Doerk, ¶28, 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of generating hash tag of Bowman with the method of integrity check disclosed in Doerk, to de-duplicate data, stated by Doerk at para.23.
 .  
Regarding claim 13:
wherein the remote storage is a first remote storage, and wherein storing the first hash tag comprises sending the first hash tag over a network to a second remote storage to be stored in memory (Bowman, page 19, paragraph 2).

Regarding claim 14:
wherein comparing the second hash tag with the first hash tag includes retrieving the first hash tag from the second remote storage

Regarding claim 15:
at least one processing device (Bowman, page 14, paragraph 2). 
and memory storing instructions configured to instruct the at least one processing device to: (Bowman, page 2, paragraph 2).
read a data block stored in a remote storage (Bowman, page 5, “retrieving the data block from the data file available in the node device”).4 ACTIVE 60161486v5App. Ser. No.: 16/417,839Attorney Docket No.: 141452.201201/US
generate a hash tag from a hash of the read data block (Bowman, page 11, paragraph 3). 
observing an identifier of the read data block (Bowman, page 5, paragraph 1-2).  
retrieving a stored hash tag associated the read data block identifier (Bowman, page 3, paragraph 2).
comparing the generated hash tag with the stored hash tag (Bowman, page 12, paragraph 2). 
Bowman does not explicitly suggest, sending the read data block to a local data device after determining that the read data block is valid through the hash tag comparison; however, in a same field of endeavor Doerk discloses this limitation (Doerk, ¶28, 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of generating hash tag of Bowman with the method of integrity check disclosed in Doerk, to de-duplicate data, stated by Doerk at para.23.
 
Regarding claim 16:
wherein the instructions are further configured to instruct the at least one processing device to: receive, by the local device, a first data block; generate, by the local device, a first hash tag from a cryptographic hash and an identifier of the first  

Regarding claim 17:
wherein the first data block 
  
Regarding claim 18:
wherein the instructions are further configured to instruct the at least one processing device to set up a transport protocol using at least one certificate received from a certificate authority, wherein the at least one certificate is verified prior to establishing a connection to the local device using the transport protocol (Bowman, page 19, paragraph 4).

Regarding claim 19:
wherein the instructions are further configured to instruct the at least one processing device to verify the identity of the cloud storage or server using the at least one certificate (Bowman, page 19, paragraph 2).
 
Regarding claim 20:
wherein the instructions are further configured to instruct the at least one processing device to set up the transport protocol using at least one certificate received from the certificate authority, and to verify the identity of the remote storage, wherein the identity is verified prior to establishing a connection to the remote storage using the transport protocol (Bowman, page 26, paragraph 1).

Regarding claim 21:
wherein the instructions are further configured to instruct the at least one processing device to: decrypt, using a payload key, the read 

Regarding claim 22:
wherein the instructions are further configured to instruct the at least one processing device to verify the identity of the remote storage, the verifying including receiving at least one certificate from a certificate authority (Bowman, page 28, paragraph 3-4).
 
Regarding claim 24:
wherein the stored hash tag is a keyed hash (Bowman, page 12, paragraph 2).
  
Regarding claim 25:
wherein the remote storage is a first remote storage, and wherein storing the hash tag comprises sending the keyed hash over a network to a second remote storage (Bowman, page 34, paragraph 3).

                                           Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890